Delehanty, S,
The executor of a deceased trustee has accounted for the latter’s acts as trustee and by his account shows that the deceased trustee carefully kept and honestly managed the trust estate and that it was intact on the date of his death and that the income to that date had been fully accounted for.
Certain matters happened after the death of the trustee which furnish the basis for objections made by the ultimate remainder-man of the trust. The proof sustains Ms objections so far as the fact basis for them is concerned. Though the facts have been found as asserted by the remainderman, it does not follow that liability attaches to the estate of the deceased trustee. His estate is entitled to be discharged from further liability though the facts established clearly entitle the remainderman to relief in another tribunal and against other parties. (2 Perry Trusts [7th ed.], §§ 291, 426; Matter of Van Slooten v. Dodge, 145 N. Y. 327.)
Objectant has asked leave to withdraw Ms objections and in the circumstances such leave will be granted. Submit, on notice, decree reciting such withdrawal and settling the account as filed.